Citation Nr: 1449017	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-45 171	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for an unspecified neurocognitive disorder, rated as 10 percent disabling prior to July 9, 2014, and 50 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture with arthritis, status post open reduction, internal fixation (ORIF).

3.  Entitlement to an initial compensable rating for residuals of a left knee medial collateral ligament injury.

4.  Entitlement to service connection for a left ankle condition, claimed as secondary to the service-connected right ankle disability.

5.  Entitlement to service connection for a left foot condition, claimed as secondary to the service-connected right ankle disability.

6.  Entitlement to service connection for a right hip condition, claimed as secondary to the service-connected right ankle disability.
7.  Entitlement to service connection for a low back condition, claimed as secondary to the service-connected right ankle disability.

8.  Entitlement to service connection for a heart condition, claimed as rapid heart beat/sweating.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to June 1991 and from March 2003 to May 2003.  He also had a period of active duty for training (ACDUTRA) from October 1995 to February 1996, and additional service in the Texas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

That rating decision granted an initial noncompensable disability rating for an unspecified neurocognitive disorder (rated as amnestic disorder) effective January 23, 2006.  A July 2014 rating decision increased the initial noncompensable disability rating to 10 percent prior to July 9, 2014, and to 50 percent thereafter.  Although higher ratings have been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issues of entitlement to service connection for hypertension (August 2014), a sleep disorder (July 2014), and a fractured front tooth (May 2014) have been raised by the record but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a left foot condition, a low back condition, and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to July 9, 2014, the Veteran's unspecified neurocognitive disorder was manifested by mild symptoms of memory disorder with minimal effect on job functioning and more prominent symptoms of irritability and mercurial mood that impaired social functioning.

2.  Since July 9, 2014, the Veteran's unspecified neurocognitive disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

3.  Prior to July 1, 2014, the Veteran's residuals of a right ankle fracture with arthritis, status post ORIF, were manifested by marked limitation of motion.

4.  Since July 1, 2014, the Veteran's residuals of a right ankle fracture with arthritis, status post ORIF, have been manifested by no more than moderate limitation of motion.

5.  Prior to July 1, 2014, the Veteran's left knee disability was manifested by complaints of pain, but with full extension and flexion limited to no less than 119 degrees; no objective findings of lateral instability, subluxation, or arthritis were shown.

6.  Since July 1, 2014, the Veteran's left knee disability was manifested by arthritis with some limitation of flexion, no worse than 135 degrees.

7.  The Veteran does not have a left ankle disability.

8.  The Veteran does not have a right hip disability.


CONCLUSIONS OF LAW

1.  Prior to July 9, 2014, the criteria for an initial evaluation in excess of 10 percent for service-connected unspecified neurocognitive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  Since July 9, 2014, the criteria for an evaluation in excess of 50 percent for service-connected unspecified neurocognitive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  Prior to July 1, 2014, the criteria for a 20 percent rating, but no higher, for residuals of a right ankle fracture, status post ORIF, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2014).

4.  Since July 1, 2014, the criteria for entitlement to a disability evaluation in excess of 10 percent for residuals of a right ankle fracture, status post ORIF, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2014).

5.  Prior to July 1, 2014, the criteria for a compensable rating for residuals of a left knee medial collateral ligament injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2014).

6.  Since July 1, 2014, the criteria for a 10 percent rating, but no higher, for limitation of flexion with osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2014).

7.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate a claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in standard January 2006 and March 2006 letters.  Additionally, for the initial rating claims, once service connection is granted, no further notice is necessary as the underlying claims were substantiated.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  VA also provided examinations in November 2006, addressing the Veteran's psychiatric disability and bilateral foot complaints, and a December 2006 examination, addressing the bilateral ankles and right knee.  Additionally, the Veteran was afforded July 2014 VA examinations addressing the psychiatric disability, right ankle, and bilateral knees.  The examinations are adequate for adjudicative purposes.  The VA examiners performed in-person examinations, reviewed the Veteran's claims file and subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The duties to notify and assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to the rendering a decision regarding the neurocognitive disorder, bilateral ankles, bilateral knees, and right hip claims.  Although the Board is remanded three other service connection claims for further development, the development is particular to the specific facts of those claims.  Thus, proceeding to the merits of these five claims is not prohibited.

II.  Initial Rating Claims

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the outset, the Board observes that the Veteran's claims of entitlement to higher evaluations are appeals from the initial assignment of disability ratings.  As such, the claims require consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Consideration is given to whether staged ratings are warranted to compensate for times since the date of claim when the Veteran's disability may have been more severe than at other times during the pendency of the appeal.  Id.  In this case, staged ratings are appropriate as the pertinent evidence of record shows distinct time periods since the date of the claims when the Veteran's unspecified neurocognitive disorder, right ankle, and left knee disabilities manifested symptoms that would warrant different ratings.  Id.

Unspecified Neurocognitive Disorder

In the May 2007 rating decision on appeal, the RO granted service connection for amnestic disorder, later characterized as unspecified neurocognitive disorder, effective January 23, 2006, and assigned a noncompensable rating under 38 C.F.R. § 4.130, Diagnostic Code 9310.  In a July 2014 rating decision, the RO increased the initial noncompensable disability rating for unspecified neurocognitive disorder to 10 percent prior to July 9, 2014, and to 50 percent thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9410, based on clear and unmistakable error.  Thus, the ratings are assigned as if the error had not been made and a staged rating has been created.

Under Diagnostic Code 9410, which is governed by the General Rating Formula for Mental Disorders, a noncompensable rating is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130 (2014).

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Id.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The evidence for consideration in this case includes VA examination reports and lay statements from the Veteran and his wife.  This appeal stems from the initial grant of service connection.  As the Veteran has not challenged the January 23, 2006, effective date of service connection, the relevant question in this matter is the state of the neurocognitive disorder for the period beginning on January 23, 2006.  38 C.F.R. § 3.400 (2014).

In a January 2006 statement submitted with his claim, the Veteran described experiencing some memory loss after just talking to someone, so at work he keeps a lot of note pads handy and writes everything down to prevent forgetting.  In statements received in August 2006, the Veteran and his wife described how the Veteran has been in trouble for fighting, to include arrests for a fight at a bar and for a domestic disturbance involving his wife.  The Veteran stated that he has a lot of rage and aggression and that he has a temper that he does not ever recall having.

In November 2006, the Veteran was afforded a VA examination for mental disorders.  The examiner noted that the Veteran reported having no friends and socializing only with his nuclear and extended family, that he is afraid of his own emotionality and isolates himself to protect himself and others from his irritability and tendency to explode.  The examiner noted the Veteran's memory complaints that were essentially mild and irritating, necessitating increased dependency on list making and record keeping.

The examiner reported the following mental status results: neatly dressed and well-groomed and in no apparent distress; slightly dysphoric mood and somewhat sad-looking; affect is reduced in range, but the Veteran presents as if he could easily become irritable; affective expression is appropriate to the situation and to content of thought and is not labile; sensorium appears to be clear; comprehension is entirely within normal limits; speech is fluent and articulate; and thought process is logical and goal-directed.

The examiner diagnosed the Veteran with amnestic disorder NOS and reported a GAF score of 65.  The examiner also reported mild symptoms of memory disorder with minimal effects on job functioning and more prominent symptoms of irritability and mercurial mood that cause more obvious damage to social functioning.

The Veteran and his wife submitted statements in November 2009.  He stated that he has outbursts, gross impairment in judgment, and danger of hurting self and others.  The Veteran's wife stated that the Veteran seems to be getting worse regarding his behavior and lack of judgment and that they had to leave family functions in order to avoid confrontations and because the Veteran was being disruptive.  She described the Veteran getting into fights, trying to control himself, and falling into a deep depression and being in a bad mood.  In another statement from November 2012, the Veteran stated that he suffers from depression and is constantly in a poor mood and that he has days where he does not get out of bed or interact with anyone.

The Veteran was afforded another VA examination in July 2014.  The examiner noted the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, difficulty in understanding complex commands, disturbances of motivation and mood, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.

The examiner reported that the Veteran was alert and fully oriented, cooperative with the interview process, interacted appropriately, presented with a euthymic mood and congruent affect with no evidence of hallucinations or delusional, homicidal, or suicidal ideations.  The examiner also reported a diagnosis of unspecified neurocognitive disorder and stated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The most prominent psychiatric symptoms of record prior to July 2014 were the Veteran's memory problems, feelings of depression, and tendency to get into confrontations.  However, the August 2006 examiner reported that the Veteran's memory problems were mild and that he was able to accommodate such problems by taking notes.  He was also able to function socially by leaving potential confrontations with the support of his wife.  Moreover, regarding his occupational functioning, the Veteran stated in an October 2010 letter that he was able to manage a team at work and train insurance adjusters.  The record does not show that the Veteran has sought mental health treatment, or taken medication, for a psychiatric condition, besides attending the VA examinations.

Furthermore, the August 2006 examiner reported a GAF score of 65 which is consistent with a 10 percent evaluation as that score indicates only mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  The record does not show that the Veteran exhibited occupational and social impairment that warrants a rating of 30 percent, or higher, as his symptoms most closely approximate those contemplated by a 10 percent rating.  Thus, prior to the July 9, 2014, VA examination, the Board finds that the evidence does not support an initial rating higher than 10 percent for the unspecified neurocognitive disorder.

From the July 9, 2014, VA examination, the RO found that the Veteran's neurocognitive disorder warranted a 50 percent disability rating.  The Board agrees that at this point it became factually ascertainable that an increase in severity had occurred.  This rating was based on the July 2014 VA examination report which included the symptoms mentioned above.  Those symptoms are specifically mentioned as examples in not only the 50 percent rating criteria (impairment of short- and long-term memory, difficulty in understanding complex commands, disturbances of motivation and mood), but also in the 30 percent rating criteria (depressed mood, anxiety, chronic sleep impairment, mild memory loss, and intermittent inability to perform activities of daily living).  The Board notes that the examiner did not report symptoms of outbursts, gross impairment in judgment, and danger of hurting self or others, despite the Veteran's November 2009 statement.  Again, the Board notes that the record does not show that the Veteran has sought treatment, or takes medication, for his psychiatric disability.

Importantly, the 2014 VA examiner stated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which meets the criteria for a 30 percent rating and not a 50 percent rating.  Moreover, the 2014 examiner noted no change in the Veteran's relevant social or occupational history since the 2006 examination.  Because the 2006 examination has been found to support a 10 percent rating, the lack of social and occupational change since that examination is persuasive evidence against a finding of occupational and social impairment with deficiencies in most areas and total occupational and social impairment, the criteria for a 70 percent and a 100 percent disability rating, respectively.  Thus, from July 9, 2014, the Veteran's unspecified neurocognitive disorder is not more closely approximated any rating higher than 50 percent.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal regarding increased ratings for the neurocognitive disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Residuals of a Right Ankle Fracture

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

The evidence for consideration for this issue includes VA examination reports and lay statements from the Veteran and his wife and his brothers.  This appeal stems from the initial grant of service connection.  As the Veteran has not challenged the January 23, 2006, effective date of service connection, the relevant question in this matter is the state of the right ankle disability for the period beginning on January 23, 2006.  38 C.F.R. § 3.400.

Based on limitation of motion of the right ankle, the RO granted a 10 percent initial disability rating, effective January 23, 2006, for a right ankle fracture with arthritis, status post ORIF.  The remaining issue, then, is whether a disability rating in excess of 10 percent is warranted.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2014).

Also included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from ankle disorders, including Diagnostic Code 5270 (ankylosis), Diagnostic Code 5271 (limitation of ankle motion), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).

With regard to Diagnostic Code 5270, ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988)).

The criteria of Diagnostic Code 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent rating is warranted for marked limitation of ankle motion.  Id.  For reference purposes, the normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

October 2005 private treatment records from Dr. R.W. provide MRI results of the right ankle with the following impression: screw tracks of distal fibula with slight deformity of the posterior malleolus associated with old healed fracture, and no acute abnormality identified.  November 2005 private treatment records from Dr. D.C. show arthroscopic evaluation and debridement of synovitis of the right ankle and the diagnosis of arthritis, early arthrosis, right ankle, synovitis.  A December 2005 record from Dr. D.C. shows an assessment of improved ankle arthritis after arthroscopic debridement.

At the December 2006 VA examination, the examiner noted the Veteran's history a right ankle ORIF using metal plate and screws along the distal fibula with removal of the hardware approximately two years later because it was prominent and painful.  The examiner also noted that the Veteran underwent a right ankle scope for scar tissue removal.  The Veteran reported occasionally taking Advil when he has pain and decreased sensation in the lateral and dorsal aspect of the foot, particularly in the first web space and dorsum of the right great toe.  The Veteran also reported having to phase out running over the past few years and difficulty walking on uneven surfaces.  He denied flare-ups and said that he has some degree of discomfort all of the time.

Physical examination revealed a well-healed, lateral surgical scar overlying the lateral aspect of the right fibula, no evidence of erythema or infection, and no obvious swelling of the right ankle.  Range of motion was from 5 degrees dorsiflexion, with further plantar flexion to 35 degrees and no significant crepitus.  The examiner reported that repetitive movements of the right ankle did not decrease overall range of motion.  However, the Veteran reported an increase in pain in the right ankle, particularly along the lateral side, after repetitive movements.  There was no increase in fatigability, weakness, lack of endurance, or incoordination.  Pain had the largest functional impact.

The examiner reviewed right ankle radiographs which showed evidence of ORIF and mild arthritic changes.  Overall alignment of the distal fibula with respect to the proximal fibula was within normal limits when compared to the contralateral side.  There was no evidence of significant shortening or gross malalignment.  The examiner reported a diagnosis of mild right ankle arthritis, status post ORIF using metallic orthopedic implants.

At the July 2014 VA examination, the examiner noted that the Veteran reported that his right ankle was "getting worse" since the 2006 VA examination.  The Veteran reported arthritis sharp pain, daily, with constant flares affecting range of motion.  The Veteran also reported constant pain with no flare-ups that impact the function of the ankle.

Range of motion tests revealed plantar flexion ending at 45 degrees with no objective evidence of painful motion and dorsiflexion (extension) ending at 20 degrees and no objective evidence of painful motion, so essentially normal.  The Veteran was able to perform repetitive-use testing with three repetitions with no change in range of motion or additional limitation in range of motion.  There was also no pain on motion, weakened movement, excess fatigability, diminished endurance, incoordination, pain throughout motion, or pain on palpation.

The examiner reported that the Veteran does not have any functional loss and/or functional impairment or localized tenderness or pain on palpation of the joints/soft tissues of the ankle.  Muscle strength testing revealed normal strength on plantar flexion and dorsiflexion.  Regarding joint stability, there was no laxity compared with the opposite side.  There was no ankylosis of the ankle, subtalar and/or tarsal joint.  The examiner also stated that the Veteran does not have, or has ever had, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus) or had a talectomy (astragalectomy).

The examiner reviewed the Veteran's claims file, including July 2014 right ankle x-ray results and reported the following impression: post-traumatic and post-operative changes involving the right distal fibula, small osseous densities adjacent to the right medial malleolus which may represent sequela of prior trauma.  Regarding the Veteran's ankle condition and its impact on his ability to work, the examiner noted that the Veteran claimed that he experienced ankle pain from sitting and must stand a lot.

Ankylosis is expressly not shown by the evidence.  Thus, a disability rating based on Diagnostic Codes 5270 or 5272 is not warranted.  Further, the July 2014 VA examination confirmed that there is no malunion of the os calcis or astragalus, or astragalectomy.  Thus, the criteria of Diagnostic Codes 5273 and 5274 do not apply.  

The Veteran submitted his own lay statements as well as lay statements from his wife and two of his brothers.  Those lay statements generally describe the Veteran's right ankle pain and how it has affected his life.  The Veteran also contends that his right ankle disability resulted in other conditions, as is further discussed below.

The Board acknowledges that the Veteran is competent and credible with regard to reporting the symptoms he experiences.  Nonetheless, the objective evidence of record is of more probative value than the Veteran's statements.  The objective evidence establishes that the Veteran's disability is productive of discomfort with no more than some limitation of motion at times.

Here, the Board finds, based on the VA examinations that staged ratings are warranted for the Veteran's right ankle disability.  As the December 2006 right ankle range of motion testing revealed range of motion was 5 degrees for dorsiflexion and 35 degrees for plantar flexion, the Board finds that there was marked limitation of motion prior to the July 2014 examination.  There was some loss of plantar flexion and significant loss of dorsiflexion.  However, at the VA examination on July 1, 2014, the range of motion tests revealed dorsiflexion of 20 degrees and plantar flexion of 45 degrees with no objective evidence of painful motion, i.e., normal ankle range of motion even when considering pain.  Thus, despite the Veteran's report that the ankle had worsened, range of motion had in fact improved to normal levels from the earlier limited motion measurements from 2006.

Consequently, the Board finds that prior to July 1, 2014, the Veteran's right ankle disability warrants an increased initial rating of 20 percent, but no higher, as there was marked limitation of motion.  However, from July 1, 2014, a rating in excess of 10 percent for the right ankle disability is not warranted as the evidence does not demonstrate marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  From July 1, 2014, the preponderance of the evidence is against the claim for a higher rating for residuals of a right ankle fracture, and thus, there is no doubt to be resolved, and an increased rating is not warranted from that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that, because of the Veteran's dynamic symptoms, the later rating stage is less than previous stage.  Because the Veteran's disability rating was never reduced below the level that was appealed (10 percent), the reduction procedures of 38 C.F.R. § 3.105(e) and the "stabilization" provisions of 38 C.F.R. § 3.344 are not for application here.  See Singleton v. Shinseki, 659 F.3d 1332, 1334-36 (Fed. Cir. 2011); O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007).

Residuals of a Left Knee Medial Collateral Ligament Injury

Service connection for a left knee medial collateral ligament injury was established in the May 2007 rating decision, and that disability was given a noncompenable evaluation effective January 23, 2006.  The disability is rated under Diagnostic Code 5260.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, and a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis (hypertrophic, osteoarthritis, or due to trauma) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

The evidence for consideration regarding the left knee includes the Veteran's lay evidence and the July 2014 VA examination.  Also, the December 2006 VA examiner noted some findings regarding the state of the Veteran's left knee at that examination although the examiner acknowledged that it was somewhat out the scope of the examination.

The December 2006 VA examiner reported that the Veteran's left knee range of motion was from full extension to 119 degrees.  The left knee was stable to varus and valgus stress.  There was no evidence of erythema, infection, or previous surgical scar.  There was a firm endpoint to Lachman's, as well as anterior and posterior drawer testing.  The Veteran did have some medial joint line pain with firm palpation, as well as along the distribution of the medial collateral ligament.  Radiographs of bilateral knee were within normal limits without evidence of fracture, dislocation, or significant arthritic changes.  There was no gross deformity or gross malalignment.

In an October 2007 statement, the Veteran stated that his left knee, "though not a serious issue at this point, will likely be an issue" as he gets older.

At the July 2014 VA examination, the Veteran complained of sharp pain in the left knee joint with no radiation.  The pain frequency was sporadic with activity, noticed at the end of the day or early in the morning.  No flares were reported, and the function was affected by the Veteran being unable to kneel as much.  The examiner stated that there was no increased pain, weakness, fatigability or incoordination with repeat testing so it is unlikely that there would be increased limitation of function ability with repetitive use.

Left knee flexion ended at 135 degrees with no objective evidence of painful motion.  There was no limitation of left knee extension or objective evidence of painful motion.

There was no pain on palpation or tenderness for the left knee joint line or soft tissues.  Muscle strength testing was normal.  Joint stability tests were normal, and there was no evidence of patellar subluxation/dislocation or shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and /or fibular impairment.  The Veteran had no history of meniscal conditions, joint replacement, or other surgical procedures.

The examiner noted crepitance in both knees, decreased range of motion in both knees, and no change in anatomic landmarks, effusions, weakness, or redness.  The examiner noted that radiographs results revealed the following impression: mild degenerative changes in both knees and no acute bony abnormalities.  The examiner reported the following diagnoses: left knee medial collateral ligament asymptomatic quiescent, stable joint and bilateral knee stable joint osteoarthritis senescence.

The evidence shows that prior to July 1, 2014, his left knee range extension was not limited, and flexion was limited to 119 degrees.  Thus, the left knee range of motion did not meet the criteria for a compensable rating, i.e., extension limited to 10 degrees or flexion limited to 45 degrees.  Given that there was no arthritis or compensable limitation of left knee range of motion prior to July 1, 2014, the Board finds that a compensable evaluation prior to that date is not warranted.  As noted above, the Veteran even stated in his October 2007 stated that his left knee disability was not serious at that time.  A compensable rating is also not warranted for the left knee for this time period under 38 C.F.R. § 4.59 because the evidence did not show even painful motion prior to the July 2014 VA examination.  

At the July 1, 2014, VA examination, the Veteran's left knee extension and flexion also did not meet the criteria for a compensable rating based on limitation of range of motion, as the results shows no limitation of extension and flexion to 135 degrees.  However, at that VA examination, the examiner noted a diagnosis of bilateral knee stable joint osteoarthritis senescence.  As such, given that there was some noncompensable limitation of left knee flexion and x-ray evidence of osteoarthritis, the Board finds that a 10 percent rating is for application under Diagnostic Code 5003 since July 1, 2014.  See also 38 C.F.R. § 4.59.

The Board also considered whether a higher rating or separate rating can be assigned under Diagnostic Code 5257.  Under that diagnostic code, recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a.  The Veteran's knees have been found to be stable on all examinations.  Accordingly, as the examination findings reflect the left knee is stable, a higher or separate rating is not warranted under Diagnostic Code 5257.

Finally, the Board has considered whether any other Diagnostic Codes would warrant a higher evaluation than presently assigned.  However, the record does not reflect the Veteran has dislocated semilunar cartilage or malunion/nonunion of the tibia or fibula.  Further, as the Veteran has motion of his knee, ankylosis is clearly not shown.  Accordingly, Diagnostic Codes 5258, 5262, and 5256 are not for application.  See 38 C.F.R. § 4.71a.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher initial ratings for the left knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Additional Considerations

The evidence shows that the Veteran's service-connected unspecified neurocognitive disorder generally results in memory loss and some occupational and social impairment.  The evidence also shows that the service-connected residuals of a right ankle fracture have resulted in some limitation of motion and pain, and the left knee has some limitation of motion and osteoarthritis.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected neurocognitive, right ankle, and left knee disabilities are adequate, and thus, extraschedular referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


III.  Service Connection Claims

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2014).  The United States Court of Appeals for Veterans Claims held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Left Ankle and Right Hip

The Veteran contends, in his January 2006 claim for benefits, that his service-connected right ankle disability is now affecting his left ankle and right hip.

The Veteran's STRs are negative for any left ankle or right hip complaints, injury, or treatment.  Besides the Veteran's lay statements, the evidence of record regarding the left ankle and right hip includes the December 2006 VA examination by an orthopedic surgeon.

Regarding the left ankle, the VA examiner noted that the Veteran reported that since he had decreased his running, he started to have soreness in the left ankle when he is walking on uneven terrain, particularly over the anterolateral aspect of the ankle.  The examiner also noted that the Veteran has no prior surgery or medication for his left ankle pain, and no flare-ups were reported.

On physical examination, the examiner reported that various repetitive movements were performed on the left ankle without affecting the overall range of motion, and there was no change in pain, fatigability, lack of endurance, or coordination.  Importantly, the examiner concluded that the Veteran has a normal left ankle.  The examiner stated that the Veteran did not walk with a significant limp and that it was his opinion that the left ankle complaints were not caused by or a result of the Veteran's right ankle condition, as he does not compensate for the right ankle with the left ankle.

Turning to the right hip, the examiner recorded that the Veteran reported occasional shooting pains coming from the lower leg up the hip that is worse with activities such as walking long distances or running.  The examiner stated that the Veteran did not report true groin pain associated with the hip, he denied any tenderness or pain over the abductor insertion or greater trochanteric bursa region.  The examiner noted that, per the Veteran's report, he does not walk with a limp because of his hip.

On physical examination, the examiner assessed range of motion using a goniometer.  Range of motion was symmetric with the contralateral side, and the examiner noted stiffness bilaterally.  There was no evidence of discomfort in the groin with provocative maneuvers, nor was there any discomfort with palpation of the greater trochanteric region.  Radiographs of the bilateral hips were within normal limits without evidence of fracture, dislocation, or significant arthritic changes.  There was not gross deformity or gross impairment.

The examiner concluded that the Veteran has a normal right hip.  Similar to the left ankle, the examiner opined that the Veteran did not walk with a significant limp and that it was his opinion that the right hip complaints were not caused by or a result of the Veteran's right ankle condition, as he does not compensate for the right ankle with the right hip. 

The Board acknowledges the lay statements from the Veteran contending that he believes that he has left ankle and right hip conditions as a result of his right ankle disability.  However, he has not shown that he has specialized training sufficient to render a competent opinion or diagnosis regarding the matter, as such matter requires medical expertise in this case due to its complex nature.  Accordingly, his lay opinions as to the diagnosis and etiology of an alleged left ankle and right hip condition are not competent evidence in this specific case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, the evidence does not reflect that a present disability has manifested since that December 2006 VA examination.  Thus, additional examination is not warranted for either of these two claims.

In the absence of proof of a present disability, there can be no valid claim, and neither a left ankle disability nor a right hip disability has not been shown in this case regardless of the Veteran's contentions.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Moreover, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, service connection is not warranted for a left ankle or right hip disability.

In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine in the Veteran's service connection claims.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Prior to July 9, 2014, an initial rating in excess of 10 percent for an unspecified neurocognitive disorder is denied.

Since July 9, 2014, a rating in excess of 50 percent for an unspecified neurocognitive disorder is denied.

Prior to July 1, 2014, an increased initial rating of 20 percent, but no higher, for residuals of a right ankle fracture with arthritis, status post ORIF, is granted, subject to the laws and regulations governing the payment of monetary awards.

Since July 1, 2014, a rating in excess of 10 percent for residuals of a right ankle fracture with arthritis, status post ORIF, is denied.

Prior to July 1, 2014, an initial compensable rating for residuals of a left knee medial collateral ligament injury is denied.

Since July 1, 2014, a 10 percent rating, but no higher, for residuals of a left knee medial collateral ligament injury is granted, subject to the laws and regulations governing the payment of monetary awards.

Service connection for a left ankle disability is denied.

Service connection for a right hip disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's claims of service connection for a left foot condition, a low back condition, and a heart condition are decided.

Regarding a left foot condition, the Veteran has contended that he has a left foot condition, to include blisters, as a result of his right ankle disability.  As was discussed above, the Veteran was afforded a December 2006 VA examination by an orthopedic surgeon.  That VA examiner reported that the Veteran had a normal left foot.  However, the Veteran was also afforded a November 2006 VA examination by a podiatrist who reported a diagnosis of capsulitis of the left talonavicular and talocalcaneal articulations without evidence of osteoarthritis.  The VA podiatrist also stated, regarding the left foot, "This mild inflammatory process at the level of these joints may relate to overuse of the left lower extremity at least as likely as not in association with the limitations of the right ankle post injury and repair...."

As the December 2006 examiner's report did not address the November 2006 examiner's diagnosis, the Board finds that a new opinion is necessary in order to decide the left foot claim in order to clarify whether any left foot disability is present and, if so, whether it is related to the service-connected right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the low back claim, the December 2006 VA examiner provided a diagnosis of mild muscular ligamentous low back strain.  However, a nexus opinion regarding the back strain and its possible relation to service or to a service-connected disability, to include the right ankle disability, was not provided.  Thus, a new examination clarifying the presence of any low back disability, including a nexus opinion, should be obtained on remand.  Id.

Regarding the heart condition claim, the Veteran has contended that he has a rapid heart beat/sweating condition that is related to service.  VA afforded the Veteran a VA heart examination in November 2006.  The examiner reported the following diagnosis: history of episodes of tachycardia.  In his September 2007 notice of disagreement, the Veteran contended that the VA examiner's diagnosis is incorrect.  The Veteran stated that he was currently seeing a cardiologist who put him on heart medication, and the Veteran asserted that an EKG did not indicate tachycardia.

Private cardiologist treatment records from August 2007 reveal the following impression: asymptomatic but EKG showed inferolateral ischemic changes.  As such, the Board finds that a new VA examination is warranted in order to clarify whether any heart disability is present and, if so, whether it is related to service.  Id.

Lastly, in view of the remand, the Veteran should be requested to identify any outstanding treatment records pertinent to these three claims so that VA may assist him in obtaining them.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for a left foot condition, a low back condition, or a heart condition.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present left foot disability, to include consideration of the November 2006 VA examiner's diagnosis of capsulitis of the left talonavicular and talocalcaneal articulations and the Veteran's complaints of left foot blisters.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's left foot condition.  Then, the examiner should provide an opinion as to whether any identified left foot disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities, specifically including the right ankle disability.

3.  Additionally, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present low back disability, to include consideration of the December 2006 VA examiner's diagnosis of mild muscular ligamentous low back strain.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's low back condition.  Then, the examiner should provide an opinion as to whether any identified low back disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities, specifically including the right ankle disability.

4.  Also, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present heart disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's heart condition, to include consideration of the Veteran's complaints of rapid heart beat/sweating and the findings of his private physicians.  Then, the examiner should provide an opinion as to whether any identified heart disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service.

5.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, re-adjudicate the claims remaining on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran with a supplemental statement of the case and allow him an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


